I concur in the above opinion that the writ prayed for in this case must be denied, not on the ground that the fourteen-hundred-dollar provision of the salary act of 1891, relating to the salary of the superintendent of public instruction, has become inoperative, for I do not consider that it has become so, but upon the ground, in my opinion, that the general appropriation bill of 1895, in so far as it appropriates more than $1,000 annually out of the school fund towards the payment of the superintendent's salary, never became operative. That part of the appropriation properly made out of the school fund having been exhausted, and no appropriation having been made out of the general state fund for the payment of the balance of his salary, he is subjected to the necessity of awaiting the proper action of the legislature for the balance of his salary. Although this is unfortunate and to be regretted, it is true and unavoidable. *Page 127